Citation Nr: 0427513	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-05 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, to include the issue of whether a 
separate disability rating for each ear is warranted.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
tinnitus, assigning a 10 percent evaluation effective May 8, 
2002, and denied an increased rating for the veteran's 
service-connected bilateral hearing loss.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.  

As the appeal regarding the evaluation of the veteran's 
tinnitus involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation available for tinnitus.  


2.  VA audiometric test results obtained in May 2002 show 
that the veteran has level VI hearing in his right ear and 
level VI hearing in his left ear.


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 
10 percent, to include separate ratings, for bilateral 
tinnitus is not warranted as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87a, 
Diagnostic Code 6260 (2003).

2.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(a), 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  However, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  With respect to the 
veteran's claim for an increased evaluation for his service-
connected tinnitus, therefore, no VCAA analysis is required, 
as this issue is decided as a matter of law.

With respect to the veteran's claims of higher evaluation for 
his service-connected bilateral hearing loss, such an 
analysis is warranted.  With respect to this issue, the RO, 
in letters dated in March 2002 and November 2003, provided 
the veteran with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  Specifically, in the November 2003 
letter, the veteran was informed that in order to establish 
entitlement to a increased evaluation for his condition, the 
evidence must show that his service-connected disability had 
worsened.  The veteran was also informed of the types of 
evidence VA would assist him in obtaining, and informed that 
relevant evidence could consist of medical records or medical 
opinions.  Moreover, the RO informed the veteran that he 
could submit to VA additional medical evidence or information 
that he wished to be considered in the processing of his 
claim.  

By way of an August 2002 rating decision; a February 2003 
Statement of the Case; and a January 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the claim.  These 
documents, as well as the RO's March 2002 and November 2003 
letters to the veteran, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decisions in this case.  While the notice 
provided to the veteran in November 2003 was not given prior 
to the initial RO adjudication of his claim for an increased 
rating, the notice was provided by the RO prior to the 
January 2004 Supplemental Statement of the Case and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the notice and 
respond with any additional evidence or information relevant 
to his claim.  Based on the above, the Board concludes that 
any defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  To decide the appeal on 
these facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA examination reports and records, testimony of the veteran 
at a hearing before the Board, and statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that the veteran supplied the 
RO with authorizations for, and cooperated with the RO in 
developing and attempting to retrieve medical and treatment 
records from physicians and medical facilities identified by 
the veteran.  A review of the record reflects that the RO 
undertook reasonable development with respect to each request 
and that the veteran was apprised of the search results.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial disability rating in excess 
of 10 percent for tinnitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson.

In this case, the veteran's tinnitus is evaluated under 
Diagnostic Code 6260 of the Rating Schedule, which provides 
that if the tinnitus is shown to be recurrent, a maximum 10 
percent evaluation is warranted.  The veteran's tinnitus is 
currently evaluated as 10 percent disabling.  Because the 
veteran is already receiving the maximum disability rating 
available, therefore, the veteran's claim for a higher rating 
must be denied.  Further, inasmuch as the 10 percent 
evaluation represents the greatest degree of impairment since 
the date of the grant of entitlement to VA compensation 
benefits, "staged rating" is also unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

The above determination is based on application of VA's 
Schedule for Rating Disabilities, and there is no showing of 
an exceptional or so unusual a disability picture regarding 
tinnitus as to warrant the assignment of an evaluation higher 
than 10 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that the veteran's disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
during the course of this appeal.  Moreover, his condition 
has not been shown to warrant frequent, or indeed any, 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In addition, a separate 10 percent disability rating for each 
ear is not warranted as a matter of law.

The Board notes that Diagnostic Code 6260 was revised 
effective in June 2003 to provide for only a single 
10 percent evaluation for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  The 
law in effect prior to June 2003, did not expressly prohibit 
the assignment of separate ratings.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Board finds that neither the regulations in 
effect prior to June 2003, nor the regulations in effect 
after June 2003, allow separate ratings for bilateral 
tinnitus.  With respect to the law subsequent to June 2003, 
as noted above, Diagnostic Code 6260 was revised to provide 
for only a single 10 evaluation for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  
With respect to the law in effect prior to June 2003, the 
Board notes that, in precedential opinion VAOPGCPREC 2-03, 
the VA General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-03; see also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. §§ 14.507(b), 19.5 (General Counsel precedent 
opinions binding on VA officials and employees); see also 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 

Further, the Board finds that bilateral tinnitus does not 
constitute two separate disabilities eligible for separate 
ratings under 38 C.F.R. § 4.25(b) (2003).  Here the Board 
notes that, except as otherwise provided in the rating 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The assignment 
of separate ratings is dependent on a finding that the 
disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although damage 
to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom 
sensations to replace missing inputs from 
the damaged inner ear, similar to the 
brain's creation of phantom pain in 
amputated limbs.  (Diseases of the Ear, H. 
Ludman, and T. Wright, 6th ed., chapter 11; 
Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon 
and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, 
appears to arise from the brain rather than 
the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing 
Impairment, an Independent Study Course for 
health care providers.  The section on 
tinnitus states that the fact that most 
tinnitus appears to be coming from the ear 
led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  
It further states that damage in the inner 
ear may be a precursor for subjective 
tinnitus, but that subjective tinnitus is 
generated within the central auditory 
pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This conclusion is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

In this regard, the Board notes that the rating schedule 
provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of 
the diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that affects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear.  

In addition, the diagnostic codes pertaining to the auditory 
system specify the situations in which separate ratings are 
applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  And Diagnostic Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining diagnostic codes pertaining to the auditory system 
provide for unilateral versus bilateral involvement.  If one 
section of a statute includes specific language, but that 
language is missing from another section of the same statute, 
it is generally presumed that such omission is intentional.  
See Brown v. Gardner, 513 U.S. 115, 120 (1994); see also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(canons of statutory construction apply to regulations as 
well as statutes).  The regulation at issue specifies that 
recurrent tinnitus is to be evaluated as 10 percent disabling 
and does not distinguish between tinnitus that is perceived 
in one ear, both ears, or within the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  And as noted above, other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement.  Because some of the diagnostic codes 
pertaining to the auditory system distinguishes between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from Diagnostic 
Code 6260 was intentional.  

For the foregoing reasons, the Board finds that the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  

III.	Entitlement to an increased rating for bilateral 
hearing loss, 
currently evaluated as 40 percent disabling.

The veteran next contends that he is entitlement to an 
increased rating for his service-connected bilateral hearing 
loss.

As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Where the Rating Schedule does not 
provide a non-compensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is 
generally of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently rated as 40 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  

The mechanical application of the rating schedule to the May 
2002 VA audiometric evaluation, using Table VIA, shows that 
the veteran had level VI hearing in his right ear and level 
VI hearing in his left ear, which warrants a 30 percent 
disability rating.  Diagnostic Code 6100 (2003).  In this 
regard, the Board notes that the veteran submitted several 
audiological examinations performed by private physicians in 
addition to the May 2002 VA examination.  These examinations, 
however, do not record the veteran's pure tone thresholds at 
3,000 Hertz as required by 38 C.F.R. § 4.86 and are therefore 
inadequate to evaluate his claim for an increased rating.  

In light of the foregoing, entitlement to an evaluation in 
excess of 40 percent for this disability is not warranted.  
In reaching this conclusion, the Board notes that the rating 
criteria for hearing loss has changed since the veteran was 
granted his 40 percent disability rating in 1985.  In this 
regard, the Board notes that the law provides that a 
disability rating in effect at the time the Rating Schedule 
is revised cannot be reduced due to the change in the Rating 
Schedule, unless an improvement in the veteran's disability 
is shown to have occurred.  38 U.S.C.A. § 1155; see Fugere v. 
Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 
3.951(a) (2003).  As such, although the veteran's hearing 
loss does not warrant an evaluation in excess of 30 percent 
under the criteria in effect during the course of this 
appeal, because the evidence does not show that his condition 
has improved, the 40 percent rating may not be reduced.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is also no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, the disability has not required any, 
let alone, frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent, to include separate ratings, for bilateral 
tinnitus is denied.

2.  An increased rating for bilateral hearing loss, in excess 
of 40 percent disabling, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



